        Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                Plaintiff,
                                                          Oral Argument Requested
        v.
                                                          Civil Action No. 1:17-cv-00548-TSC

 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                Defendants.



     CORRECTED DECLARATION OF MATTHEW HELLMAN IN SUPPORT OF
         PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

Pursuant to 28 U.S.C. § 1746, I, Matthew Hellman, declare and state as follows:

1.     I am an attorney at Jenner & Block, LLP.

2.     Attorneys at the Knight First Amendment Institute at Columbia University (the “Knight

Institute” or “Plaintiff”) submitted a Freedom of Information Act (“FOIA”) request (the

“Request”) to the Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”), and Customs and Border Patrol (“CBP”) on March 15, 2017, on behalf of

the Knight Institute. The Request sought records concerning the government’s suspicionless

searches of electronic devices at the nation’s borders.

3.     Seeking the immediate release of all agency records responsive to the Request, as required

by FOIA, 5 U.S.C. § 552, the Knight Institute filed a complaint in this Court on March 27, 2017.

4.     I represent the Knight Institute in this action.
        Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 2 of 7



5.     I submit this declaration in support of the Knight Institute’s Cross-Motion for Summary

Judgment.

6.     Attached hereto as Exhibit A is a true and correct copy of an electronic media report

(“EMR”) dated September 5, 2018 (beginning at CBP004721) that was produced by CBP in

response to the Request.

7.     Attached hereto as Exhibit B is a true and correct copy of the first page of the spreadsheet

containing the data fields CBP considered non-exempt from all EMRs dated from the beginning

of fiscal year 2012 through December 31, 2017 (beginning at CBP003182) that was produced by

CBP in response to the Request.

8.     Attached hereto as Exhibit C is a true and correct copy of an EMR dated February 20, 2018

(beginning at CBP001469) that was produced by CBP in response to the Request.

9.     Attached hereto as Exhibit D is a true and correct copy of an EMR dated April 17, 2018

(beginning at CBP002295) that was produced by CBP in response to the Request.

10.    Attached hereto as Exhibit E is a true and correct copy of an undated spreadsheet

(beginning at CBP000147) that was produced by CBP in response to the Request.

11.    Attached hereto as Exhibit F is a true and correct copy of the Homeland Security

Investigations Child Sexual Exploitation Handbook dated November 19, 2012 (beginning at 2017-

ICLI-00011 27) that was produced by ICE in response to the Request.

12.    Attached hereto as Exhibit G is a true and correct copy of the Homeland Security

Investigations National Security Investigations Handbook dated April 26, 2013 (beginning at

2017-ICLI-00011 31) that was produced by ICE in response to the Request.

13.    Attached hereto as Exhibit H is a true and correct copy of the March 15, 2019 cover letter

accompanying CBP’s production of documents to the Knight Institute on that date.



                                                2
        Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 3 of 7



14.    Attached hereto as Exhibit I is a true and correct copy of a series of email communications,

including an attachment (beginning at DHS-001-585-000117) that was produced by DHS in

response to the Request.

15.    Attached hereto as Exhibit J is a true and correct copy of a response to a traveler complaint

(beginning at CBP005274) that was produced by CBP in response to the Request.

16.    Attached hereto as Exhibit K is a true and correct copy of a report of investigation (“ROI”)

with a date of approval of July 20, 2012 (beginning at 2017-ICLI-00011 2027) that was produced

by ICE in response to the Request.

17.     Attached hereto as Exhibit L is a true and correct copy of an ROI with a date of approval

of April 22, 2013 (beginning at 2017-ICLI-00011 1697) that was produced by ICE in response to

the Request.

18.    Attached hereto as Exhibit M is a true and correct copy of the Civil Rights and Civil

Liberties Impact Assessment of Border Searches of Electronic Devices (beginning at DHS-001-

00585-00894) that was produced by DHS in response to the Request.

19.    Attached hereto as Exhibit N is a true and correct copy of an undated search report that was

produced by CBP on March 22, 2019 (pages 18–21 of that production) in response to the Request.

20.    Attached hereto as Exhibit O is a true and correct copy of a document titled “Muster 2009-

17” that was produced by CBP on March 15, 2019 (pages 43–44 of that production) in response

to the Request.

21.    Attached hereto as Exhibit P is a true and correct copy of a June 2017 email exchange in

which David Glass, an employee of the United States Department of Justice, notified the Knight

Institute’s counsel of “four civil actions of which ICE is aware in which its authority to conduct

border searches of electronic devices has been challenged.”



                                                3
         Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 4 of 7



22.     Attached hereto as Exhibit Q is a true and correct copy of the June 23, 2017 cover letter

accompanying CBP’s production of documents to the Knight Institute on that date.

23.     Attached hereto as Exhibit R is a true and correct copy of a September 27, 2017 email from

David Glass, an employee of the United States Department of Justice, to the Knight Institute’s

counsel, explaining the search terms CBP intended to use to search for records responsive to Item

5 of the Request.

24.     Attached hereto as Exhibit S is a true and correct copy of the September 15, 2017 cover

letter accompanying CBP’s production of documents to the Knight Institute on that date.

25.     Attached hereto as Exhibit T is a true and correct copy of the June 16, 2017 cover letter

accompanying ICE’s production of documents to the Knight Institute on that date.

26.     Attached hereto as Exhibit U is a true and correct copy of the December 1, 2017 cover

letter accompanying DHS’s production of documents to the Knight Institute on that date.

27.     Attached hereto as Exhibit V is a true and correct copy of the May 30, 2018 cover letter

accompanying DHS’s production of documents to the Knight Institute on that date.

28.     Attached hereto as Exhibit W is a true and correct copy of the September 21, 2017 cover

accompanying the DHS Office of the Inspector General’s production of documents to the Knight

Institute on that date.

30.     Attached hereto as Exhibit X is a true and correct copy of the July 14, 2017 cover letter

accompanying the Transportation Security Administration’s production of documents to the

Knight Institute on that date.

31.     Attached hereto as Exhibit Y is a true and correct copy of the July 19, 2017 cover letter

accompanying the State Department’s production of documents to the Knight Institute on that date.




                                                4
        Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 5 of 7



32.    Attached hereto as Exhibit Z is a true and correct copy of a document (beginning DHS-

001-513-000351) produced by DHS in response to the Request that was withheld in full under

Exemption 3.

33.    Attached hereto as Exhibit AA is a true and correct copy of a series of email

communications (beginning at 2017-ICLI-00011 2089) that was produced by ICE in response to

the Request.

34.    Attached hereto as Exhibit BB is a true and correct copy of the March 23, 2018 cover letter

accompanying ICE’s production of documents to the Knight Institute on that date.

35.    Attached hereto as Exhibit CC is a true and correct copy of the April 30, 2018 cover letter

accompanying DHS’s production of documents to the Knight Institute on that date.

36.    Attached hereto as Exhibit DD is a true and correct copy of the May 10, 2019 cover letter

accompanying DHS’s production of documents to the Knight Institute on that date.

37.    Attached hereto as Exhibit EE is a true and correct copy of a document titled “Electronic

Device Inspection: A Follow-Up Study to CRCL,” which was produced by CBP on March 22,

2019 (pages 1–17 of that production) in response to the Request.

38.    Attached hereto as Exhibit FF is a true and correct copy of a document titled “CBP Internal

Affairs Report: Border Search of Electronic Devices and Documents,” which was produced by

CBP on March 15, 2019 (page 37 of that production) in response to the Request.




                                                5
Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 6 of 7




                               6
        Case 1:17-cv-00548-TSC Document 50-5 Filed 03/03/20 Page 7 of 7



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                                                    V

Executed: March 3, 2020                                 \
                                             Matthew S.'Hellman (484132)
                                             JENNER & BLOCK LLP
                                             1099 New York Avenue, NW Suite 900
                                             Washington, DC 20001
                                             T; (202)639-6000
                                             F: (202)639-6066
                                             mhellman@j enner.com


                                             Counsel for Plaintiff
